Title: David Hartley to the American Peace Commissioners, 4 September 1783
From: Hartley, David
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


          
            Gentlemen,
            Paris Septr. 4. 1783.
          
          It is with the sincerest Pleasure that I congratulate you on the happy Event which took
            Place Yesterday, viz., the Signature of the Definitive Treaty between our two Countries.
            I consider it as the auspicious Presage of returning Confidence, and of the future
            Intercourse of all good Offices between us; I doubt not that our two Countries will
            entertain the same Sentiments, and that they will behold with Satisfaction the Period
            which terminates the Memory of their late unhappy Dissensions, and which leads to the
            renewal of all the Ancien ties of Amity & Peace. I can assure you that his Britannic
            Majesty, and his confidential Servants, entertain the strongest Desire of a cordial good
            understanding with the United States of America. And that nothing may be wanting on our
            Parts to perfect the great Work of Pacification, I shall propose to you in a very short
            time, to renew the Discussion of those Points of Amity and Intercourse which have been
            lately suspended, to make way for the Signature of the Treaties, between
            all the late belligerent Powers which took Place Yesterday. We have now the fairest
            Prospects before us, and an unembarassed Field for the Exercise of every beneficient
            Disposition, and for the Accomplishment of every Object of reciprocal Advantage between
            us. Let us then join our hearts and hands together in one common cause, for the reunion
            of all our antient affections, and common Interests. I am Gentlemen, With the greatest
            Respect and consideration Your most obedt. Servt.
          
            (signed)D. Hartley.—
             To their Excellences the Ministers Plenipotentiary of the United
              States of America.
            No. 7.
         
          
        